EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 15 July 2021.  Claims 1, 2, 4-6, 8-10, 12-15, 32 and 33 are now pending.  The Examiner acknowledges the amendments to claims 1, 2, 4-6, 8-10, 12-15 and 32, as well as the addition of claim 33.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The application has been amended as follows: 

IN THE CLAIMS:

At line 3 of claim 1, “a wearable support, in the form substantially of a headset” has been changed to --a wearable support comprising a headset--.

Reasons for Allowance
Claims 1, 2, 4-6, 8-10, 12-15, 32 and 33 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1, 2, 4-6, 8-10, 12-15, 32 and 33, the prior art of record does not teach or fairly suggest an acoustic device configured for a diagnosis and treatment of tinnitus, 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791